department of the treasury internal_revenue_service washington d c sep tbc rats tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b annuity d annuity e company f state g date date date amount trust x subtrust y subtrust z dear ee this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence received by the internal_revenue_service on request a letter_ruling under sec_403 the following facts and representations support your ruling_request of the internal_revenue_code in which you taxpayer a a resident of state g whose date of birth was date on date survived by taxpayer b his spouse died at age page at the time of his death taxpayer a owned annuity d and annuity e which your authorized representative asserts are described in code sec_403 with company f prior to his death taxpayer a executed a beneficiary designation with respect to his interest in annuities d and e pursuant to which taxpayer a named trust x and e value of amount of which he was sole settlor as the beneficiary of said annuities d as of taxpayer a’s date of death annuities d and ef had an aggregate trust x was created by means of a_trust agreement dated date at the provisions of trust x direct the establishment of the death of taxpayer a subtrusts y and beneficiary of subtrust y x the trustee of trust x from the principal of subtrust y as taxpayer b requests in writing of withdrawal is personal to taxpayer b furthermore pursuant to article viii during her lifetime taxpayer b is the sole income is authorized to distribute to taxpayer b any amounts sec_2 of trust the right article vii sec_2 of trust x provides that the trustee of trust x shall allocate to subtrust y an amount necessary to reduce taxpayer a’s estate_tax to zero article vii trust x has the discretion to choose which assets shall be allocated to subtrust y remaining trust assets are to be allocated to subtrust z sec_2 of trust x provides in relevant part that the trustee of pursuant to article xii sec_2 of trust x at the death of taxpayer a taxpayer b became the sole trustee of trust x and the subtrusts created thereunder company f intends to make single sum distributions of all amounts sec_2 of trust x taxpayer b standing under annuities d and e to taxpayer b as sole trustee of trust x trustee taxpayer b will allocate said annuity distributions to subtrust yy pursuant to article viii of subtrust y will demand payment of said annuity amounts after receipt of said amounts taxpayer b will roll over the annuity distributions into one or more individual_retirement_arrangements iras described in code sec_408 said distributions and rollovers will occur no later than december furthermore taxpayer b will roll over the distributions she receives no later than the day following the date on which distributions are made from annuities d and e to taxpayer b administrative convenience taxpayer b lifetime beneficiary of subtrust y with the authority to demand payment of amounts allocated to subtrust y may direct company f to directly transfer amounts standing in annuities d and e into her ira s as sole trustee of trust x and as sole as lifetime beneficiary as trustee of trust x as a matter of as the amount necessary to satisfy the minimum_distribution_rules of code if any will not be rolled over or transferred into taxpayer b’ sec_401 ira s based on the above facts and representations you through your authorized representative request the following letter_ruling page is eligible to roll over the distribution s of taxpayer that taxpayer b a's interests in annuity d and annuity e into one or more iras set up and maintained in her name pursuant to code sec_403 rollovers occur no later then the 60th day measured from the date s said distributions are received by taxpayer b_trust x as the trustee of taxpayer a’s as long as the with respect to your ruling_request sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid of the code qualified_retirement_plan is transferred into sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- for the life i lives employee's designated_beneficiary or or joint life expectancies of the employee and the or life expectancy of the employee or the joint ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any hardship_distribution described in sec_401 b i iv sec_402 b of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 individual_retirement_annuity described in sec_408 endowment_contract plan and an annuity plan described in sec_403 iii iv a sec_401 of the code qualified retirement ii an other than an sec_402 of the code provides that sec_402 shall not apply to any transfer of day on which the distributee received the property distributed a distribution made after the 60th day following the sec_1_402_c_-2 of the income_tax regulations question and answer b provides generally that any amount that is paid from a qualified_plan before january attained age thus of the year in which the employee attains or would have will not be treated as required under sec_401 is an eligible_rollover_distribution if it otherwise qualifies and page sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as such distribution only to a sec_408 individual_retirement_account or a sec_408 individual_retirement_annuity if the spouse were the employee except that the spouse shall transfer in general with respect to distributions received after date the economic_growth_and_tax_relief_reconciliation_act_of_2001 removed the limitation in code sec_402 applicable to a surviving spouse’s right to transfer referenced immediately above sec_1_402_c_-2 of the income_tax regulations question and answer provides generally that if to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if meets the applicable_requirements of sec_402 and associated regulations a distribution attributable to an employee is paid if the spouse were the employee and the thus it code sec_401 a provides that a plan qualified within the meaning of code sec_401 must provide that a plan participant who is entitled to receive an eligible_rollover_distribution must be permitted to elect to have such eligible_rollover_distribution be paid directly to an eligible_retirement_plan including an ira in short a direct transfer as that term is used in code sec_401 is treated as a distribution followed by a rollover code sec_403 a sets down the general_rule applicable to rollovers of amounts received from code sec_403 annuities code sec_403 b provides in summary that rules similar to of sec_402 shall apply for purposes rules of paragraphs through of subparagraph a code sec_403 provides in relevant part that requirements similar to the requirements of code sec_401 annuities described in code sec_403 and a apply to sec_1_403_b_-2 of the regulations q a-1 provides in summary that an eligible_rollover_distribution received from a code sec_403 b annuity may be rolled over into an ira sec_1_403_b_-2 of the regulations q a-1 further provides in short that the rules with respect to rollovers in sec_402 distributions from sec_403 annuities c also apply to eligible rollover c and with respect to your ruling_request generally if a decedent's qualified code sec_403 annuity assets pass through a third party eg trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the an estate or a page decedent over the qualified annuity proceeds into her own ira thus generally said surviving_spouse will not be eligible to roll in this case taxpayer a’s trust x is the beneficiary of taxpayer a's as trustee taxpayer b will allocate pursuant to the provisions of trust x a subtrust created under the provisions of interest in annuities d and e annuities described in code sec_403 taxpayer a's interest in annuities d and e will be paid to taxpayer b trustee of taxpayer a’s trust x annuities d and e to subtrust y trust x subtrust y taxpayer b will then demand payment of annuities d and e b will then either pay the amounts standing in annuities d and e as beneficiary of subtrust y in the alternative directly transfer said amounts to one or more iras set up and maintained in the name of taxpayer b if annuities d and e are paid to taxpayer b taxpayer b will then roll over said annuities into one or more iras set up and maintained in her name said rollovers will occur no later than the day following the date s on which said distributions are made from annuities d and e to taxpayer b as trustee of trust x as sole income_beneficiary of to taxpayer b as the or taxpayer as noted above the annuity d and annuity e distributions referenced herein will be the only distributions made from said annuities of any portion of taxpayer a's interest in the annuities attained age attained age as eligible rollover distributions under code sec_402 a which applies to distributions of code sec_403 annuities pursuant to code sec_403 b thus said distributions are not ineligible to be treated furthermore taxpayer a had not if alive would still not have at the time of death and thus based on the facts given above the service will not apply the general_rule referenced herein and will treat taxpayer b taxpayer a's surviving_spouse as having received taxpayer a's annuities d and e extent the amounts standing under said annuities exceed the amounts required to be distributed pursuant to code sec_401 if any from taxpayer a’s trust x from taxpayer a and not to the thus based on the above the service concludes with respect to your ruling_request is eligible to roll over the distributions of taxpayer that taxpayer b a's interests in annuity d and annuity e into one or more iras set up and maintained in her name pursuant to code sec_403 as long as the rollover s occur no later then the 60th day measured from the date s said distributions is taxpayer a’s trust x directly transferred into one or more iras set up and maintained in the name of taxpayer b are received by taxpayer b as the trustee of in the alternative said distributions may be this ruling letter is based on the assumption that annuities d and e either have or will satisfy the requirements of sec_403 of the code at all times relevant thereto taxpayer b the requirements of sec_408 at all times relevant thereto to receive the amounts transferred from said annuities will meet in addition it assumes that the ira s set up by page this ruling is directed solely to the taxpayer who requested it section of the code provides that it may not be used or cited by others a sec_6110 k precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours rances v slo manager technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
